Citation Nr: 0629664	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-35 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for hypertension, 
claimed as a heart condition, to include as due to asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for asthma, hemorrhoids, and hypertension, 
claimed as a heart condition, to include as due to asthma.  
In March 2006, the veteran testified before the Board via 
videoconference held from the RO.  In April 2006, the Board 
remanded the claims for additional development.  


FINDINGS OF FACT


1.  The veteran's hemorrhoids first manifested many years 
after his separation from service and are unrelated to his 
period of active service or to any incident therein.

2.  The veteran's asthma first manifested many years after 
his separation from service and is unrelated to his period of 
active service or to any incident therein.

3.  The veteran's heart condition (hypertension) first 
manifested many years after his separation from service and 
is unrelated to his period of active service or to any 
incident therein.





CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. §§ 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 
(2005).

2.  Asthma was not incurred in or aggravated by the veteran's 
period of active service.  38 U.S.C.A. §§ 1131; 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2005).

3.  A heart condition (hypertension) was not incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including hypertension, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2005).

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims, and 
the appeal will be denied.

As an initial matter, the Board notes that according to the 
National Personnel Records Center (NPRC), the veteran's 
service records are presumed to have been destroyed in a fire 
in 1973.  When a veteran's records have been destroyed, VA 
has an obligation to search for alternative records that 
might support the veteran's case.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).  In a letter dated in June 2003, the RO 
advised the veteran of the loss of his service medical 
records.  

The veteran contends that he was hospitalized on three 
occasions during active service for treatment of asthma.  He 
additionally contends that he has had trouble with 
hemorrhoids and fistulas since basic training.  Finally, he 
asserts that he developed hypertension as a result of his 
service, and specifically as a result of his asthma.  As 
noted previously, his service medical records are 
unavailable, and his accounts of asthma and hemorrhoids in 
service are therefore not corroborated.  The Board thus finds 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claims for service connection.  38 
C.F.R. § 3.303(b).  

The Board will address each of his claims for service 
connection in turn.

A.  Hemorrhoids

The veteran has stated, in writing and in testimony, that he 
first sought treatment for his hemorrhoids shortly after his 
separation from service.  However, the physicians from whom 
he allegedly sought treatment are deceased, and those records 
are no longer on file.  Accordingly, any such records of 
treatment have not been associated with the claims file.  The 
first clinical evidence of treatment related to hemorrhoids 
is dated in August 1999; that is, many years after the 
veteran's separation from active service.  At the time of the 
August 1999 treatment, the veteran underwent a total 
colonoscopy with polypectomies and ablation of mucosal 
lesions.  A total of 10 polyps were identified, in addition 
to moderate-sized internal hemorrhoids.  Treatment records 
dated to June 2000 show continued treatment for hemorrhoids.  
This treatment provider did not opine as to whether the 
veteran's hemorrhoids were related to his period of active 
service.

In support of his claim, the veteran submitted a February 
2006 letter from his primary internist, which indicated that 
the internist had treated the veteran for more than six 
years.  Treatment had included treatment related to rectal 
abscesses and fistulas, which had persisted "since basic 
training."  

The veteran underwent VA examination for his hemorrhoids in 
March 2003.  At that time, the veteran reported that he had 
been treated for hemorroids in service.  Since service, he 
had learned to avoid exacerbations of his hemorrhoid problem.  
He stated that he used a laxative daily, and as long as he 
did not strain, he had no hemorrhoids.  At the time of the 
examination, the veteran had no hemorrhoids.  The diagnosis 
was hemorrhoids, currently inactive.

While the veteran alleges that he received treatment for his 
hemorrhoids shortly after his discharge from service, there 
are no records which reflect treatment for hemorrhoid 
problems dated prior to August 1999, approximately 46 years 
after separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

While the veteran's private physician has opined that the 
veteran's hemorrhoid problem is related to his service, this 
appears to have been based upon a history provided by the 
veteran.  That physician does not purport to have treated the 
veteran during service, or shortly after his period of 
service.  The veteran has stated that doctor first treated 
him in the 1990s.  Transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber is a medical professional.  See Swann 
v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).  Accordingly, the Board finds that any 
such connection to service by the veteran's private physician 
is too tenuous to warrant a grant of service connection.  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no probative evidence relating the veteran's 
hemorrhoid problem to his period of active service.  
Accordingly, service connection is not warranted.

In recent statements in support of his claim, and in 
testimony, the veteran and his wife have attributed his 
hemorrhoid disorder to his active service.  While the 
veteran, as a pharmacist, is competent to give an opinion on 
areas within the expertise of a pharmacist; medication, for 
example, he is not competent to render an opinion on 
diagnosis, causation, or aggravation of a medical condition, 
and neither is his wife.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  The Board acknowledges that 
the veteran and his wife are competent to give evidence about 
current symptoms and what he experienced.  See e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The veteran also alleges continuity of symptomatology since 
service, but his allegations are not supported by the 
objective evidence.  The evidence as a whole shows no 
continuity of symptomatology of a hemorrhoid problem since 
service.  38 C.F.R. § 3.303(b) (2004); Mense v. Derwinski, 1 
Vet. App. 354 (1991).  

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty.  VA made multiple attempts to locate 
records, and the veteran has acknowledged, in testimony and 
in writing, that he is aware that his records are missing.

The weight of the medical evidence demonstrates that the 
veteran's hemorrhoid problem began many years after service 
and was not caused by any incident of service.  The Board 
concludes that a hemorrhoid condition was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




B.  Asthma

There are no post-service records of treatment for asthma, or 
any other respiratory problems.  A December 2003 letter from 
the veteran's primary internist noted that the veteran, 
though his asthma was presently dormant, had had various 
attacks of asthma in service for which he had received 
treatment.  In a February 2006 letter, the internist wrote 
that the veteran's asthma had required more treatment in 
recent years.  No treatment records relating to asthma, 
however, have been associated with the claims file.

In March 2003, the veteran underwent VA examination for 
asthma.  At that time, the veteran reported a history of 
having asthma as a child, and of having been treated for 
asthma during service.  He stated that since service, his 
asthma had been much less active.  He and his wife stated 
that his last asthma attack was probably in the 1950's.  He 
reported no history of smoking, and stated that he currently 
had no limitations due to his breathing.  Examination 
revealed lungs clear to auscultation and percussion, with no 
wheezes, rhonchi, or rales.  Pulmonary function tests showed 
no obstruction by spirometry.  There was decreased maximum 
ventilory volume, which the examiner determined suggested 
poor compliance with the maneuver versus neuromuscular 
disease.  Lung volumes showed hyperinflated respiratory 
volume, suggesting obstruction with air trapping, rather than 
an actual restriction.  

It is not clear to the Board whether the veteran currently 
has active asthma.  Even if he does, however, there are no 
records which discuss treatment for asthma dated prior to the 
February 2006 letter, approximately 53 years after separation 
from service.  In view of the lengthy period without 
treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

While the veteran's private physician has opined that the 
veteran has had asthma since service, this appears to have 
been based upon a history provided by the veteran.  That 
physician does not purport to have treated the veteran during 
service, or shortly after his period of service.  The veteran 
has stated that doctor first treated him in the 1990s.  
Transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
is a medical professional.  See Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
Accordingly, the Board finds that any such connection to 
service by the veteran's private physician is too tenuous to 
warrant a grant of service connection.  See also Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here, 
there is no probative evidence relating any current asthma 
condition to the veteran's period of active service.  
Accordingly, service connection is not warranted.

In recent statements in support of his claim, and in 
testimony, the veteran and his wife have attributed his 
asthma to his active service.  While the veteran, as a 
pharmacist, is competent to give an opinion on areas within 
the expertise of a pharmacist; medication, for example, he is 
not competent to render an opinion on diagnosis, causation, 
or aggravation of a medical condition, and neither is his 
wife.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran and 
his wife are competent to give evidence about current 
symptoms and what he experienced.  See e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty.  VA made multiple attempts to locate 
records, and the veteran has acknowledged, in testimony and 
in writing, that he is aware that his records are missing.

The weight of the medical evidence demonstrates that any 
asthma began many years after service and was not caused by 
any incident of service.  The Board concludes that asthma was 
not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Heart Condition

The veteran testified that he was first diagnosed with 
hypertension in 1985.  The first clinical evidence of 
treatment related to a heart condition of record, however, is 
dated in February 1990; that is, many years after the 
veteran's separation from active service.  At the time, the 
veteran sought treatment related to a midbrain infarct.  The 
treating physician noted that the veteran had a history of 
hypertension.  A March 1993 record with the same physician 
noted that the veteran had had a mild increase in his 
hypertension recently.  VA and private treatment records 
dated from March 2003 to June 2006 show continued treatment 
for hypertension.  At no time did any treating physician 
relate the veteran's hypertension to his period of active 
service, including an asthma condition.

In March 2003, the veteran underwent VA examination for 
hypertension.  At that time, the veteran reported that he did 
not have a history of heart trouble or hypertension while in 
service.  Examination resulted in a diagnosis of well-
controlled hypertension.  The examiner did not opine as to 
whether the veteran's hypertension was related to his period 
of active service, including an asthma condition.

Here, there are no records which reflect treatment for 
hypertension dated prior to February 1990, approximately 37 
years after separation from service.  In view of the lengthy 
period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence of a nexus between 
military service and the current hypertension.  Accordingly, 
service connection on a direct basis is not warranted.  
Additionally, secondary service connection is not warranted, 
as secondary service connection presupposes the existence of 
an established service-connected disability.  In this case, 
the veteran is not service-connected for asthma.  There is no 
competent evidence of record showing that the veteran's 
hypertension is proximately due to or the result of a 
service-connected disability.  Thus, there can be no 
secondary service connection for any condition allegedly due 
to asthma.  Furthermore, there is no evidence showing that 
hypertension manifested to a compensable degree within one 
year following the veteran's separation from service.  
Therefore, presumptive service connection is not warranted.

In recent statements in support of his claim, and in 
testimony, the veteran and his wife have attributed his 
hypertension to his active service.  While the veteran, as a 
pharmacist, is competent to give an opinion on areas within 
the expertise of a pharmacist; medication, for example, he is 
not competent to render an opinion on diagnosis, causation, 
or aggravation of a medical condition, and neither is his 
wife.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran and 
his wife are competent to give evidence about current 
symptoms and what he experienced.  See e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service medical 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  In this case, the Board finds that VA has met 
this heightened duty.  VA made multiple attempts to locate 
records, and the veteran has acknowledged, in testimony and 
in writing, that he is aware that his records are missing.

The weight of the medical evidence demonstrates that the 
veteran's hypertension began many years after service and was 
not caused by any incident of service.  The Board concludes 
that a heart condition (hypertension) was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003, June 2003, 
September 2003, March 2004, and April 2006; rating decision 
in January 2004; a statement of the case in August 2004; and 
a supplemental statement of the case in October 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.



ORDER

Service connection for hemorrhoids is denied.

Service connection for asthma is denied.

Service connection for hypertension, to include as due to 
asthma, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


